IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 83338-3
               Respondent,
                                                  DIVISION ONE
               v.
                                                  UNPUBLISHED OPINION
 RONALD JAY BIANCHI,

               Appellant.


      APPELWICK, J. — Bianchi argues the charges on which he was convicted

were barred by the statute of limitations. He argues that he was denied his right

to present a defense, that his counsel was ineffective, and that the prosecutor

engaged in misconduct at closing argument.         Bianchi claims the charges of

malicious explosion were defective, the related jury instructions were defective,

and the evidence was insufficient.       He argues his multiple convictions of

possession of stolen property violate double jeopardy.       And, he argues that

cumulative error requires reversal.     Affirmed in part, reversed in part, and

remanded to correct the sentence.

                                      FACTS

      On October 17, 1997, Ronald Bianchi, Michael Brock, and Aaron Ahern

robbed Seafirst Bank in Vancouver, Washington. Before the bank robbery, Bianchi

stole three cars: a Mustang, a LeBaron, and a Camaro. He parked these cars at

different locations throughout the area. In preparation for the robbery, Bianchi and
No. 83338-3-I/2


Ahern made pipe bombs.        He and Ahern stole firearms, ammunition, and a

grenade.

       Before the robbery, the men placed a bomb behind a Kmart store, to draw

attention away from the bank. When the bomb exploded, a truck driver was behind

the Kmart store completing a delivery at Kmart’s loading dock, but he was not

injured.

       When the three men entered the bank, one of them held a gun to an

employee’s head. The men stole money from the bank. Bianchi drove the getaway

car, the LeBaron. They drove the LeBaron to the Mustang, and got into that car.

In the Mustang, they noticed police following them.

       Sergeant Craig Hogman, from the Clark County Sheriff’s Office, was on

traffic patrol at the time, driving in an unmarked police car. He heard radio

broadcasts about the explosion and the bank robbery. Sergeant Hogman was in

the area of the bank and noticed a Mustang with three people in it, and he started

to follow the car to see if they were the suspects. When the Mustang accelerated,

Sergeant Hogman turned his lights and siren on. Someone in the Mustang hung

out the passenger door window to fire at him with a high powered rifle. He stated

the rear window of the Mustang disintegrated, and someone fired out of the back

window of the car. He testified, “[M]y assumption was that they had shot out the

rear window so that they would have a clear line of sight for shooting at me.”

Rounds of “constant” gunfire struck his patrol car.

       At one point, the Mustang was stopped in the middle of the road, and the

shooters in the Mustang “opened fire.” Sergeant Hogman says he “took on the



                                         2
No. 83338-3-I/3


most rounds in [his] patrol car.” Sergeant Hogman ducked under his dashboard,

“trying to move around in attempt not to get hit.” He felt “bits of material that [were]

like little bits of shrapnel that [were] exploding inside the car.” His “radar unit that

[was] directly in front of [him] in the patrol car explode[d].” His “driver’s window

exploded,” and the “entire car interior [wa]s exploding at that point.” After the

shooting stopped and the Mustang drove away, Sergeant Hogman continued to

pursue the Mustang at a distance until he lost sight of it.

       Officer Lawrence Zapata and Officer Adam Millard, from the Vancouver

Police Department, heard from dispatch that Sergeant Hogman needed help.

They located the suspects’ car, and heard a gunshot coming from the direction of

that vehicle. The officers followed the car, and Officer Zapata could see someone

firing a rifle out the back of the car, and another person firing a shotgun out of the

passenger side window. Officer Zapata testified that he heard both weapons firing,

and counted “five or six” shots. Officer Zapata fired a single shot. After this,

“rounds [were] still being shot at us,” and he saw muzzle flashes.

       Eventually, the Mustang hit a tree. Bianchi, Ahern, and Brock ran from the

car into a nearby ravine. After the car crashed, Bianchi took off running, while

Brock and Ahern fired at the officers.         Officer Zapata trained his shotgun on

Bianchi, but watched Bianchi run into the ravine out of his sight. Officer Zapata

testified that he heard gunfire coming from the ravine, and saw one of Bianchi’s

accomplices with a shotgun. The officers returned fire, and at some point, the two

suspects firing from the ravine were no longer moving. Bianchi fled the ravine and

attempted to hide, but he was eventually apprehended by a police officer.



                                           3
No. 83338-3-I/4


       On October 23, 1997, the State charged Bianchi with first degree robbery,

three counts of attempted first degree felony murder, and second degree malicious

explosion. A second amended information added two additional counts of first

degree robbery, two counts of second degree assault, attempt to elude, and three

counts of first degree possession of stolen property. Bianchi pleaded guilty to all

counts. In exchange for Bianchi’s guilty plea, the State dropped charges against

his girlfriend, who was charged with multiple felonies related to being an

accomplice in all the crimes Bianchi pleaded guilty to in 1998.            Bianchi was

sentenced to 72 years in prison. .

       In 2008, the Washington Supreme Court held that attempted felony murder

was no longer a crime. In re Personal Restraint of Richey, 162 Wn.2d 865, 870,

175 P.3d 585 (2008). Following that decision, Bianchi brought a personal restraint

petition challenging the validity of his convictions for that offense. In re Pers.

Restraint of Bianchi, No. 49296-2-II, slip op. at 1, 4 (Wash. Ct. App. Feb. 22, 2017)

(unpublished),      https://www.courts.wa.gov/opinions/pdf/D2%2049296-2-II%20

Unpublished%20Opinion.pdf. The Court of Appeals vacated his three counts for

attempted first degree felony murder. Id. at 1, 4. On remand, the trial court granted

Bianchi’s motion to withdraw his guilty plea for the rest of his counts.

       The State filed a fourth amended information on September 1, 2017,

charging Bianchi with three counts of attempted first degree murder against the

three officers. It also charged him with three counts of robbery in the first degree,

two counts of assault in the second degree, attempting to elude a pursuing police

vehicle, three counts of possession of stolen property, and malicious explosion in



                                          4
No. 83338-3-I/5


the second degree. A fifth amended information added three charges of attempted

murder in the second degree.1

       The case first went to trial in January 2019. The jury found Bianchi guilty of

most charges, including attempted murder in the first degree of Sergeant Hogman.

The court declared a mistrial on the charges related to attempted first and second

degree murder of Officers Zapata and Millard.

       The State retried Bianchi on the attempted murder charges, with trial

beginning in September 2019. The jury found Bianchi guilty of both attempted first

and second degree murder of Officers Zapata and Millard at the second trial.

Bianchi was sentenced to 1,131 months, or over 94 years, in prison.

       Bianchi appeals.


                                   DISCUSSION

  I.   New Charges

       A. Collateral Estoppel

       Bianchi argues that the 2017 charges for first degree and second degree

attempted murder were barred by the statute of limitations. The State counters

that Bianchi previously made this argument to the court, so collateral estoppel bars

reviewing the issue again. Bianchi responds that collateral estoppel does not apply

because the prior decision did not include any discussion of whether the statute of

limitations had run for particular crimes.



       1 The State also filed sixth and seventh amended charges before the first
trial ended. The sixth amended information removed the charge for attempting to
elude a pursuing police vehicle. The seventh amended information removed one
charge of assault in the second degree.
                                             5
No. 83338-3-I/6


       “The doctrine of collateral estoppel applies in criminal cases and bars

relitigation of issues actually adjudicated.” State v. Collicott, 118 Wn.2d 649, 660,

827 P.2d 263 (1992). When applying collateral estoppel, the court must determine

which issues were raised and resolved by the former judgment and if those issues

are identical. Id. In response to Bianchi’s prior personal restraint petition, we held,

“[O]n remand, the State will be able to file any charges for which the statute of

limitation has not run.” Bianchi, No. 49296-2-II at 3. Bianchi did not determine

whether any specific charges could be filed. It merely warned that a new filing was

a possibility for charges not barred by the statute of limitations. Because the issue

of whether the statute of limitations on the murder charges had run was not raised

and resolved in the prior case, collateral estoppel does not apply.

       B. Statute of Limitation

           1. Tolling of the Statute

       At the time of Bianchi’s crime in 1997, the statute of limitations for attempted

murder was three years.       Former RCW 9A.04.080(1)(h) (1997).           The fourth

amended information charging Bianchi with attempted murder was filed in 2017,

twenty years after Bianchi’s crime.      The State argues that the charges were

properly filed, as the statute of limitations was tolled when the original information

was filed, in 1997. Bianchi argues that the tolling provision does not apply and that

the new attempted murder charges against him are barred by the statute of

limitations.

       Washington state law sets guidelines for time periods in which the State can

bring criminal charges against a defendant after the commission of a crime. See

                                          6
No. 83338-3-I/7


RCW 9A.04.080. RCW 9A.04.080(4) provides a tolling provision to extend the

statute of limitations:

       if, before the end of a period of limitation prescribed in subsection (1)
       of this section, an indictment has been found or a complaint or an
       information has been filed, and the indictment, complaint, or
       information is set aside, then the period of limitation is extended by
       a period equal to the length of time from the finding or filing to the
       setting aside.

Statutes of limitation in criminal cases are measures of public policy. State v.

Hodgson, 108 Wn.2d 662, 667, 740 P.2d 848 (1987). They can be changed or

repealed in any case where the right of dismissal has not been “absolutely

acquired by the completion of the running of the statutory period of limitation.” Id.

Therefore, when a statute extends a period of limitation, or allows for tolling, the

prosecution can commence at any time within the newly established limitation

period, even if the original period had expired. Id. at 668.

       “[S]tatutes of limitation usually do not bar recharging a defendant whose

conviction has been reversed due to a defective charging document.” City of

Auburn v. Brooke, 119 Wn.2d 623, 639, 836 P.2d 212 (1992). When recharging

someone due to a defective charging document, the prosecution is not barred from

including a new charge, as long as both charges are for the same offense. In re

Pers. Restraint of Thompson, 141 Wn.2d 712, 728-29, 10 P.3d 380 (2000). “[I]n

the statute of limitation, an ‘offense’ is an act or conduct and not the statutory

definition of an offense through the enumeration of its elements.” Id. at 728.

       In considering if the charges are for the same offense, courts determine

whether the new charges broaden or substantially amend the original charges by


                                          7
No. 83338-3-I/8


examining whether the charges rest on the same factual allegations. See id. at

729. Courts also review if the new charges require preparation of new evidence

or defenses on the part of the defendant. Id.

      In Thompson,2 the accused was charged with first degree rape of a child

even though that charge did not exist at the time he committed the offense. Id. at

719. To determine whether the State could recharge Thompson with the similar

charge of first degree statutory rape, the court reviewed the factual allegations by

examining how Thompson himself described his offense. Id. at 729. The court

held that the facts at hand supported elements of both the old and new statute. Id.

Following Thompson, we review Bianchi’s new charges to determine whether the

new attempted murder charges rest on the same factual allegations, and if he

needed to present new evidence or defenses.

          2. Amended Charges

      The State originally charged Bianchi with attempted felony murder on

October 23, 1997. This charge included,

      That he, Ronald Jay Bianchi did, together with two others, commit
      the crime of Robbery in the First Degree as charged in Count I, and
      in furtherance of such crime or immediate flight therefrom the
      defendant or other participants did attempt to cause the death of a
      person other than one of the participants.




      2  Bianchi argues that his case is similar to Thompson, and that the statute
of limitation had run in that case. 141 Wn.2d at 729. However, Bianchi
misinterprets this case. Thompson holds that the statute of limitation did not run,
but had tolled. Id. at 729-30.
                                         8
No. 83338-3-I/9


The three original charges for attempted felony murder included one charge for

each officer: Officers Zapata and Millard and Sergeant Hogman. Bianchi pleaded

guilty to these charges.

       In the new charges filed in 2017, the State added three counts of attempted

first degree murder, and three counts of attempted second degree murder. The

listed elements for attempted first degree murder included: (1) a premeditated

attempt to cause the death of each of the three officers, (2) an act which was a

substantial step toward that crime, and/or (3) was an accomplice to that crime.

The elements for attempted second degree murder included that Bianchi or his

accomplices intended to cause the death of each of the three officers, and took a

substantial step to do so, and/or was an accomplice of that crime. The new

charges contained the additional elements of premeditation for attempted first

degree murder and intent to kill for attempted second degree murder.

       Bianchi argues that adding these elements substantially amended the

charges, as proving these mental states required him to prepare new evidence

and defenses. According to Bianchi, he needed to present new evidence that his

accomplices had intended to shoot only the police cars and not the officers

themselves in order to rebut the claims of premeditation and intent. Bianchi cites

to Thompson, 141 Wn.2d at 729 in support of this theory. Thompson states that

the charge in question was not broadened or substantially amended “because it

rests on the same factual allegations and requires no preparation of new evidence

or defenses.” Thompson, 141 Wn.2d at 729. Bianchi speculates that he had to



                                        9
No. 83338-3-I/10


prepare new defenses than he would have presented if his case had gone to trial

in 1997.

       However, the activities Bianchi would have needed to defend against for

attempted felony murder in 1997 were the same activities he defended at his 2019

trials. The facts relied on for the attempted murder charges were the same facts

relied on for the attempted felony murder charges. In 1998, Bianchi pleaded guilty

to attempting to cause the death of Sergeant Hogman, Officer Zapata, and Officer

Millard. At his 2019 trials, a recording of Bianchi’s 1997 interview with a detective

was played at both trials. In this recording, Bianchi narrated the steps he and his

accomplices took in preparing for the robbery, starting up to two weeks before it

occurred. He admitted that he robbed the bank. He described switching cars from

the LeBaron to the Mustang, and stated that he drove the Mustang while Brock

and Ahern fired at police. He said that Ahern threw the grenade at police officers.

The new charges do not call for Bianchi to answer for any activities he would not

have been required to defend but for his guilty plea.

       Because the new charges substantially related to the original charges filed

in 1997, the statute of limitation was tolled. Bianchi was properly charged in 2017

for attempted first degree and second degree attempted murder.

           3. “Set Aside” Equates With “Vacated”

       Bianchi argues in a statement of additional grounds (SAG) that the

legislative intent of RCW 9A.04.080(4) extends the statute of limitation only when

a case is set aside, not when a conviction is vacated. Bianchi’s three counts for

attempted felony murder were vacated. Bianchi, No. 49296-2-II at 1, 4. He argues

                                         10
No. 83338-3-I/11


that because this court vacated his plea and did not set aside the charging

information in the case, the statute of limitation was not extended.

       RCW 9A.04.080(4) states,

       If, before the end of a period of limitation prescribed in subsection (1)
       of this section, an indictment has been found or a complaint or an
       information has been filed, and the indictment, complaint, or
       information is set aside, then the period of limitation is extended by
       a period equal to the length of time from the finding or filing to the
       setting aside.

       Bianchi argues without citation to authority that there is a substantial

difference between the language “set aside” and “vacate.” There is no merit in this

argument.

 II.   Right to Present a Defense

       Bianchi argues that the trial court violated his constitutional right to present

a defense at the second trial. He contends that the court did not allow testimony

that the plan was to shoot at the police vehicles to disable them, rather than kill the

officers. The State responds that the statements were properly excluded under

the rules of hearsay, and that even with the exclusion, Bianchi was still able to

argue his theory of the case.

       “We review an alleged denial of the constitutional right to present a defense

de novo.” State v. Lizarraga, 191 Wn. App. 530, 551, 364 P.3d 810 (2015). The

accused has a “right to a fair opportunity to defend against the State’s accusations”

under due process. Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038,

35 L. Ed. 2d 297 (1973). However, the defendant’s right to present testimony is

not absolute. Lizarraga, 191 Wn. App at 553. “The defendant’s right to present a


                                          11
No. 83338-3-I/12


defense is subject to ‘established rules of procedure and evidence designed to

assure both fairness and reliability in the ascertainment of guilt and innocence.’”

Id. (quoting Chambers, 410 U.S. at 302). Generally, a constitutional right to

present a defense is not violated if a state or federal rule operates to exclude

evidence. See State v. Strizheus, 163 Wn. App. 820, 833, 262 P.3d 100 (2011).

But, an evidentiary rule violates the right to present a defense if the rule is arbitrary

or disproportionate and infringes on a weighty interest of the accused. State v.

Rafay, 168 Wn. App. 734, 796, 285 P.3d 83 (2012). “The Supreme Court has

generally found such an abridgment only when the evidentiary ruling effectively

prohibited the substantive testimony of the defendant on matters relevant to the

defense or the testimony of a percipient witness.” Id.

       During the first trial, Shilley Walker, Brock’s girlfriend, testified that she and

Brock had discussed what he would do if he was followed after a bank robbery.

She stated that he told her that “he would shoot at the engine to try to make the

car stop following them.”

       Before the second trial, Walker did not respond to her subpoena to testify.

Bianchi sought to play the recording of Walker’s previous testimony. The State

argued that the contents of Walker’s testimony were inadmissible as hearsay

because of the statement by Brock. The trial court ruled that the statement was

problematic and excluded the evidence.          With this evidence excluded at the

second trial, Bianchi could argue during closing argument that Bianchi’s

accomplices had an intent to disable the police vehicles and not murder the

officers.

                                           12
No. 83338-3-I/13


       Bianchi alleges that Walker’s testimony is admissible as a statement against

interest, a hearsay exception under ER 804(b)(3).3 The State argues that the

evidence does not qualify as a statement against interest because it is self-serving.

       We review whether hearsay is a statement against interest under ER

804(b)(3) for abuse of discretion. State v. J.K.T., 11 Wn. App. 2d 544, 566, 455

P.3d 173 (2019). “Hearsay” is statement made out of court offered as evidence to

prove the truth of the matter asserted. ER 801(c); State v. Bass, 18 Wn. App. 2d

760, 794, 491 P.3d 988 (2021), review denied, 198 Wn.2d 1034, 501 P.3d 148

(2022). Hearsay is not admissible unless an exception applies. ER 802. One

exception allows admission of a statement against interest if the declarant is

unavailable to testify. ER 804(b)(3). A statement against interest is a statement

that a reasonable person in the declarant’s position would have made only if the

person believed it to be true, would expose the declarant to criminal liability, and

is supported by corroborating circumstances that indicate its trustworthiness. ER

804(b)(3).

       To determine both the reliability of Brock’s statement, and if it was a

statement against interest, the trial court considered the “Ryan factors.”4 See State

v. Ryan, 103 Wn.2d 165, 175-76, 691 P.2d 197 (1984). Those factors include,


       3 Bianchi also argues that there is a presumption for admissibility, allowing
evidence in under ER 804(b)(3) because of the constitutional right to present a
defense. To bolster this argument, Bianchi cites to State v. Roberts, 142 Wn.2d
471, 497, 14 P.3d 713 (2000). However, Roberts states, “Because the offered
portions were against Cronin’s interest and offered by the defense, the
presumption is admissibility and not exclusion.” Id. Bianchi misrepresents this
rule.
       4 This refers to State v. Ryan, 103 Wn.2d 165, 175, 691 P.2d 197 (1984).


                                         13
No. 83338-3-I/14


           ‘(1) whether there is an apparent motive to lie; (2) the general
           character of the declarant; (3) whether more than one person
           heard the statements; (4) whether the statements were made
           spontaneously; and (5) the timing of the declaration and the
           relationship between the declarant and the witness’[; (6)] the
           statement contains no express assertion about past fact, [(7)]
           cross-examination could not show the declarant’s lack of
           knowledge, [(8)] the possibility of the declarant’s faulty
           recollection is remote, and [(9)] the circumstances surrounding
           the statement (in that case spontaneous and against interest)
           are such that there is no reason to suppose the declarant
           misrepresented defendant’s involvement.

Id. (quoting State v. Parris, 98 Wn.2d 140, 146, 654 P.2d 77 (1982)). These factors

are used to determine trustworthiness and reliability of the speaker and

statements. Id. at 175; Parris, 98 Wn.2d at 146. In Ryan, a statement made

spontaneously to one person helped weigh the statement as not trustworthy. See

103 Wn.2d at 176.

       The trial court here analyzed each Ryan factor. First, whether Brock had a

motive to lie did not apply here. Second, on Brock’s general character, the judge

stated, “[W]hat we heard about that was that Mr. Brock said a lot of stuff that wasn’t

true -- that’s a negative indicator.” Third, only one person heard the statements,

which, following Ryan, weighs against trustworthiness. Fourth, the statements

were not spontaneous, they were part of a conversation; the trial court stated this

factor did not apply here. Fifth, the timing of the statement was unknown, and

Brock was saying it to a trusted person, which weighs towards trustworthiness.

The trial court noted the difficulty of analyzing the sixth factor. The statement was

not an express assertion of past fact at the time it was made, and appeared to be

problematic due to its prospective hypothetical nature.             Seventh, cross-

examination would not help, as Brock was deceased. Eighth, the possibility of

                                         14
No. 83338-3-I/15


whether Brock’s recollection was faulty does not apply, as he was not stating

something that happened in the past. Ninth, and finally, the factor looking to the

circumstances surrounding the statement to see if the declarant misrepresented

their involvement did not apply. Overall, the trial court stated, “As I review these

Ryan factors, it really underscores what appears to be a problematic statement.

I’m going to disallow the evidence because I don’t think there are indications of

trustworthiness.” We agree that under the Ryan factors, the statement was not a

statement against interest.

       The trial court did not abuse its discretion in excluding Walker’s previous

testimony about the statement by Ahern.          Bianchi was not deprived of his

constitutional right to present his theory of the case nor his defense.

III.   Ineffective Assistance of Counsel

       Bianchi argues that defense counsel failed to raise the proper objection to

inadmissible evidence at the second trial, amounting to ineffective assistance of

counsel. We review an ineffective assistance of counsel claim de novo. State v.

Sutherby, 165 Wn.2d 870, 883, 204 P.3d 916 (2009). The Sixth Amendment to

the United States Constitution and article I, section 22 of the Washington

Constitution both assure the right to effective assistance of counsel. State v. Grier,

171 Wn.2d 17, 32, 246 P.3d 1260 (2011). The constitutional right to effective

assistance of counsel is analyzed by the Strickland test, which determines whether

or not errors rise to a level of ineffective assistance, and is two-pronged. In re

Pers. Restraint of Crace, 174 Wn.2d 835, 840, 280 P.3d 1102 (2012); Strickland

v. Washington, 466 U.S. 668, 691-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                         15
No. 83338-3-I/16


The defendant must show that (1) deficient performance caused (2) prejudice.

Strickland, 466 U.S. at 687.

       To prove deficiency, the appellant must show that counsel fell below a

minimum objective standard of reasonable attorney conduct. State v. Jones, 183

Wn.2d 327, 339, 352 P.3d 776 (2015). To prove prejudice, the defendant must

demonstrate that the trial outcome would have been different if not for defense

counsel’s mistake. Id.

       The State called Donna Nightingale to testify about Ahern, her significant

other. She testified that Ahern expressed an interest in killing police officers when

they watched their favorite movie Natural Born Killers together.5 Nightingale said

Ahern thought it was “cool” when the movie characters killed police officers. She

stated it was the first movie they watched together. They had been together two

years. She implied they had watched it multiple times but did not testify that they

had watched it shortly before the robbery.

       Before Nightingale testified, the trial court reviewed the admissibility of the

statement. The State argued it was admissible under a state of mind exception to

hearsay.6 The judge stated,


       5  The trial court also stated that the State was proffering evidence from
Nightingale about watching the movie Heat the night before the robbery. However,
the State did not question Nightingale at trial about watching this movie.
        6 ER 803(a)(3) allows a hearsay exception for “[a] statement of the

declarant’s then existing state of mind, emotion, sensation, or physical condition.”
We disagree that this statement was admissible under the state of mind hearsay
exception. Nightingale testified that the movie was the first she and Ahern watched
together, and they had been together two years. We infer that the couple watched
this long before the robbery, placing Ahern’s statements at some point before the
robbery as well. This does not show Ahern’s existing state of mind for the crime.
                                         16
No. 83338-3-I/17


       In particular, I think -- what the State has notified me that they’re
       going to elicit as a statement regarding -- that he made regarding
       when the characters in Natural Born Killers killed police and that that
       was cool. I would think that’s relevant as to the declarant’s intent,
       which is at issue in this case because of the intent of Mr. Bianchi as
       an accomplice.

             So I think it’s relevant and I do find it’s relevant. Is there
       another reason why you would think that should not be admitted?

(Emphasis added). Responding to this, defense counsel objected to the testimony

on the grounds of relevance.7 The court overruled this objection, stating that the

movie testimony was relevant and “probative of what Mr. Ahern’s intent was in this

timeframe, which is, in turn, at issue in the case.” Bianchi has not assigned error

to this ruling.

       Bianchi argues that defense counsel should have objected to the evidence

as inadmissible character evidence under ER 404(a). ER 404(a) states, “Evidence

of a person’s character or a trait of character is not admissible for the purpose of

proving action in conformity therewith on a particular occasion.”

       Bianchi did not assign error to the admission of the movie evidence for the

purpose of showing Ahern’s mental state. Therefore, the evidence was properly

before the jury for that purpose. An objection stating that the evidence was

character evidence, even if sustained, would not have resulted in the exclusion of

the evidence. At best, the jury would have been instructed not to use the evidence

for purposes of establishing his character. Since the evidence was properly before



       7Relevance is governed by ER 403, which states, “Although relevant,
evidence may be excluded if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of
cumulative evidence.”
                                         17
No. 83338-3-I/18


the court, counsel’s failure to object on character grounds cannot establish the

prejudice necessary to establish an ineffective assistance claim.

IV.    Prosecutorial Misconduct

       Bianchi argues that prosecutorial misconduct deprived him a fair trial.

Specifically, he argues that the prosecutor misstated the law to the jury,

misrepresented the defense’s argument, and told the jury that it needed to hold

Bianchi accountable for his actions.

       Prosecutorial misconduct affects the defendant’s right to a fair trial. In re

Glasmann, 175 Wn.2d 696, 703-04, 286 P.3d 673 (2012).               To prevail on a

prosecutorial misconduct claim, the defendant must show that the prosecutor’s

conduct was both improper and prejudicial. Id. at 704. “[I]mproper arguments

should be reviewed in the context of the total argument, the issues in the case, the

evidence addressed in the argument, and the instructions given.” State v. Russell,

125 Wn.2d 24, 85-86, 882 P.2d 747 (1994). To show prejudice, the defendant

must demonstrate that there was a substantial likelihood that the misconduct

affected the jury’s verdict. Glasmann, 175 Wn.2d at 704.

       If a defendant fails to object to an improper comment, the error is waived

unless the comment is “so flagrant and ill intentioned” that it causes prejudice that

would not be cured by a jury instruction. Id. If proven, prosecutorial misconduct

is grounds for reversal where there is a substantial likelihood the improper conduct

affected the jury verdict. Id. at 711.




                                         18
No. 83338-3-I/19


       A. Misstatement of the Law

       Bianchi argues that the prosecutor misstated the law during the closing

argument at his second trial, amounting to prosecutorial misconduct. He claims

that the prosecutor erroneously stated that the jury did not need to find that Bianchi

was aware of the presence of two officers in the car for him to be convicted of

attempted first degree murder of Officers Zapata and Millard. Because Bianchi did

not object to this statement at trial, he has the burden to prove that the statement

was so flagrant and ill-intentioned that a jury instruction could not have cured it.

Id.

       Bianchi was charged with attempted murder in the first degree, under

statutes RCW 9A.32.030(1)(a), RCW 9A.28.020(3)(a), and RCW 9A.08.020(3).

RCW 9A.32.030(1) states, “A person is guilty of murder in the first degree when:

(a) With a premeditated intent to cause the death of another person, he or she

causes the death of such person or of a third person.” Under RCW 9A.28.020, “A

person is guilty of an attempt to commit a crime if, with intent to commit a specific

crime, he or she does any act which is a substantial step toward the commission

of that crime.” RCW 9A.28.020(3)(a) states that an attempt is a “[c]lass A felony

when the crime attempted is murder in the first degree [or] murder in the second

degree.” Under RCW 9A.08.020(3),

       [a] person is an accomplice of another person in the commission of
       a crime if:
              (a) With knowledge that it will promote or facilitate the
       commission of the crime, he or she:
              (i) Solicits, commands, encourages, or requests such other
       person to commit it; or


                                         19
No. 83338-3-I/20


            (ii) Aids or agrees to aid such other person in planning or
       committing it.

       A person is guilty of murder in the first degree when “a substantial step was

taken to criminally end someone’s life.” State v. Smith, 115 Wn.2d 775, 782, 801

P.2d 975 (1990) (emphasis omitted). “First degree murder is the killing of one

person by another person with premeditation.” State v. Mannering, 112 Wn. App.

268, 273, 48 P.3d 367 (2002), aff’d, 150 Wn.2d 277, 75 P.3d 961 (2003). The two

jury instructions about attempted murder in the first degree state that the jury must

find beyond a reasonable doubt that, “the act was done with the intent to commit

Murder in the First Degree” of Officers Zapata and Millard.

       “A prosecuting attorney commits misconduct by misstating the law.” State

v. Allen, 182 Wn.2d 364, 373, 341 P.3d 268 (2015). In the closing argument, the

prosecutor stated:

               Now, we also don’t have to prove that they knew Officers
       Zapata and Millard personally. For [m]urder, it doesn’t have to be
       some vendetta that’s been closely held for years and years. You
       don’t have to know the person at all. We don’t even have to prove
       that they knew both of them were in that vehicle. We have to prove
       that when they fired the guns at the police officers in the car, what
       their intent was. And again, that’s clear from their actions. And it’s
       clear, again, from what they brought.

(Emphasis added.) Because first degree murder requires premeditation, and

because the jury instructions included an “intent to commit Murder,” Bianchi and

his associates needed to know that the individual police officers were in the car

when they were shooting. The prosecutor misstated the law.

       The burden is on Bianchi to show that this statement is flagrant, ill-

intentioned, and so prejudicial that an instruction to the jury could not cure it.


                                         20
No. 83338-3-I/21


Glasmann, 175 Wn.2d at 704. To show prejudice requires that the defendant show

a substantial likelihood that the misconduct affected the jury verdict. Id. Bianchi

does not argue that the court could not have instructed the jury adequately to cure

this mistake, or that the jury verdict was affected by the misstatement. And, as a

practical matter it would have been easy for the court to correct the State’s error

had Bianchi objected. Bianchi has not shown prejudice.

      B. Straw Man Argument

      Bianchi alleges the prosecutor mischaracterized the defense theory during

rebuttal. A prosecutor has “wide latitude to argue reasonable inferences from the

evidence,” but must seek convictions based on probative evidence and sound

reason. Id. For Bianchi to prevail on this claim, he needs to prove that these

statements were improper and prejudicial. Id.

      Bianchi argues:

             The prosecutor’s rebuttal theme that Mr. Bianchi was trying to
      suggest that Officers Zapata and Millard had been lying was
      improper. The argument went “beyond the bounds of acceptable
      behavior by disparaging defense counsel.” [State v. ]Thorgerson,
      172 Wn.2d[ 438,] 451-52[, 258 P.3d 43 (2011)]. It also created a
      “straw man,” mischaracterizing Mr. Bianchi’s theory of the defense in
      order to invalidate it. [State v. ]Thierry, 190 Wn. App.[ 680,] 694[,
      360 P.3d 940 (2015)]. The argument is also improper because it
      mischaracterized the state’s burden of proof by presenting the jury
      with a false choice between finding that the officers were lying and
      finding Mr. Bianchi guilty. [State v. ]Miles, 139 Wn. App.[ 879,] 889-
      90[, 162 P.3d 1169 (2007)]; [State v. ]Fleming, 83 Wn. App.[ 209,]
      213[, 921 P.2d 1076 (1996)].

We do not agree with Bianchi’s characterization of the State’s closing argument.

      Bianchi’s closing argument raised questions about the officers’ statement

about the shootings:

                                        21
No. 83338-3-I/22


      So in this case, the State has to prove to you beyond a reasonable
      doubt that the intent of Brock and Ahern was to kill -- that was their
      intent. Now, when it comes to these officers testimonies, they are
      wildly inconsistent with the physical evidence. But I can’t say -- I’m
      not going to argue because I don’t have proof of it. I can’t prove that
      they’re intentionally lying because I don’t have evidence of it.

During rebuttal, the State made the two statements in question:

              . . . . [T]here was a lot of talk about that ravine and, frankly,
      suggestion that the law enforcement officers in this case were lying.
      That is what was said -- that was a suggestion. The only inference
      was that Officer Zapata and Officer Millard sat up there and they lied
      to you about being shot at. . . .

      ....

              . . . . So all this suggestion about the ravine going to these
      officers’ credibility -- what’s the implication there that Defense was
      trying to make? That they’re lying and therefore they weren’t shot
      at? I mean, that’s the only implication they can be making because
      all that matters is whether or not these officers have been shot at.

      The State was responding to Bianchi’s closing argument that the officers’

testimony was not credible in light of the physical evidence. The defense said it

could not prove that the officers were intentionally lying, which implied that they

were lying. The State did not misrepresent defense counsel’s arguments or the

record. The State drew reasonable inferences. These statements made during

rebuttal do not amount to misconduct by the prosecutor. In portions of the closing

not addressed by Bianchi, the prosecutor responded directly to the strength of the

evidence. And, the prosecutor properly referenced the burden of proof in the

closing argument: “[I]f you are convinced beyond a reasonable doubt that I have

proven these elements, it is your duty to convict the [d]efendant.”               These

statements were not improper.




                                         22
No. 83338-3-I/23


       C. Accountability of Defendant

       Bianchi argues that the prosecutor committed misconduct by asking the jury

to hold Bianchi accountable for his actions. He argues that this statement made

by the prosecutor at the first trial is improper: “[A]fter these twenty-one years, I am

asking you to hold [Bianchi] accountable for what he did. I’m asking you to hold

him accountable for the actions of him and his accomplices on October 17, 1997.”

       “Prosecutors have a duty to seek verdicts free from appeals to passion or

prejudice.” State v. Perez-Mejia, 134 Wn. App. 907, 915, 143 P.3d 838 (2006).

Prosecutors engage in misconduct “when making an argument that appeals to

jurors’ fear and repudiation of criminal groups or invokes racial, ethnic, or religious

prejudice as a reason to convict.”       Id.   Additionally, “inflammatory remarks,

incitements to vengeance, exhortations to join a war against crime or drugs, or

appeals to prejudice or patriotism are forbidden.” Id.

       Bianchi cites to Perez-Mejia.8 In that case, the prosecutor asked the jury to

“send a message.” Id. at 917. The prosecutor stated, “Send a message to

Scorpion, to other members of his gang . . . and to all the other people who choose

to dwell in the underworld of gangs. That message is we [have] had enough. We

will not tolerate it any longer.” Id. Elsewhere in closing argument, the prosecutor

       8   To further argue prosecutorial misconduct, Bianchi cites a case from New
Jersey to argue that the prosecutor’s statement about holding Bianchi accountable
misstates the jury’s role, which should be only to weigh the evidence and hold the
state to its burden of proof, instead of considering accountability. State v. Neal,
361 N.J. Super. 522, 537, 836 A.2d 723 (App. Div. 2003). This case is not
controlling in Washington.        He also argues that this statement had an
“inflammatory effect on the jury,” is not curable by instruction, and is flagrant and
ill intentioned. However, Bianchi just states these allegations without other legal
argument.
                                          23
No. 83338-3-I/24


made statements about the defendant’s ethnicity. Id. at 918. In Perez-Mejia, the

“send a message” language improperly injected issues about nationality and

ethnicity, bringing up issues of racial prejudice. Id. at 917-18.

       However, Perez-Mejia is inapposite.        First, the prosecutor stating, “I’m

asking you to hold him accountable” does not raise any issues of the racial

prejudice that was found improper in Perez-Mejia. Nor did the prosecutor appeal

to the passion and prejudice of the jury generally. Second, the prosecutor in Perez-

Mejia asking the jury to “send a message” to gang members differs from asking

the jury to “hold the defendant accountable” based on the evidence. Conviction

and sentencing are by nature holding one accountable for criminal acts.

       We hold there was no prosecutorial misconduct.

 V.    Malicious Explosion

       A. Insufficient Evidence

       Bianchi argues that the State presented insufficient evidence for a rational

jury to find him guilty of second degree malicious explosion beyond a reasonable

doubt. “[E]vidence is sufficient if a rational trier of fact could find each element of

the crime beyond a reasonable doubt.” State v. Jussila, 197 Wn. App. 908, 932,

392 P.3d 1108 (2017). Both direct and indirect evidence can support the jury’s

verdict. Id. We draw all reasonable inferences in favor of the State. Id.

       Bianchi was charged with malicious explosion in the second degree under

RCW 70.74.280(2),9 which states,


       9Bianchi was also charged under RCW 9A.08.020(3), for being an
accomplice to the crime.
                                          24
No. 83338-3-I/25


              A person who maliciously, by the explosion of gunpowder or
       any other explosive substance or material, destroy or damage any
       building, car, airplane, vessel, common carrier, railroad track, or
       public utility transmission system or structure is guilty of:

              ....

               (2) Malicious explosion of a substance in the second degree
       if the offense is committed under circumstances not amounting to
       malicious explosion of a substance in the first degree and if thereby
       the life or safety of a human being is endangered. Malicious
       explosion of a substance in the second degree is a class A felony.

Bianchi argues that because McGregor’s life or safety was not endangered, a

rational jury could not find that Bianchi was guilty of malicious explosion.

       The question before us concerns what qualifies as “endangered” for the

purposes of the statute, and whether the evidence before the jury demonstrates

endangerment. “Construction of a statute is a question of law.” State v. Engel,

166 Wn.2d 572, 578, 210 P.3d 1007 (2009). To determine the legislative intent,

we look to the plain language of the statute, the context of the statute, and the

statutory scheme. State v. Feely, 192 Wn. App. 751, 761, 368 P.3d 514 (2016).

“Where the language of a statute is clear, legislative intent is derived from the

language of the statute alone.” Engel, 166 Wn.2d at 578.

       The plain language of the statute reads that malicious explosion in the

second degree occurs “if thereby the life or safety of a human being is

endangered.” RCW 70.74.280. The statute does not require injury. “Endangered”

is not defined, so we may consider its ordinary meaning. Feely, 192 Wn. App at

761. “Endangered” is defined as, “[t]he act or an instance of putting someone or

something in danger; exposure to danger or harm.” BLACK’S LAW DICTIONARY 667




                                         25
No. 83338-3-I/26


(11th ed. 2019). The evidence must show that a person was exposed to danger

by the explosion.

      We look to the evidence to see if the jury could have found beyond a

reasonable doubt that the safety of any person may have been exposed to danger

by the bomb Bianchi placed. See Jussila, 197 Wn. App. at 932. Bianchi, Brock,

and Ahern placed the bomb behind a Kmart store. Bianchi stated that he “[j]ust

wanted to make a loud boom, draw some attention, and get people there.” At trial,

the State called McGregor to testify about the explosion. McGregor was a truck

driver who was parked in the Kmart alley when the explosion occurred. He had

just pulled into the loading dock area to make a delivery when he heard something

“quite loud,” like a bomb exploding, which startled him. McGregor was not injured,

and his truck was not damaged.

      The State also called Vancouver Fire Department Division Chief Richard

Atkins to testify. He was dispatched to investigate the explosion after it occurred.

Atkins corroborated that the explosion occurred in an alleyway behind the Kmart,

near a trailer. He testified that there was evidence of shrapnel damage, and that

the force of the explosion bent sheet metal near the detonation site.

      Truckers like McGregor used the area to unload product being delivered to

the Kmart. The explosion was strong enough to bend sheet metal on the trailer

that was nearby. The explosion sent shrapnel flying. The jury could readily find

from this evidence that the explosion exposed McGregor or any other truck driver

in the vicinity at the time to danger or harm. The State presented sufficient



                                        26
No. 83338-3-I/27


evidence from which a reasonable jury could find Bianchi guilty of malicious

explosion.

       B. Charging Language

       Bianchi argues that the charging language for malicious explosion failed to

allege critical facts, violating his Sixth Amendment rights. He alleges that the

charging language is too vague, as it omitted critical facts about the building or

structure he damaged, and the person he endangered.

       The Sixth Amendment gives the accused the right “to be informed of the

nature and cause of the accusation.”        U.S. CONST. AMEND. VI. We review a

challenge to the sufficiency of the charging document de novo. See State v.

Campbell, 125 Wn.2d 797, 800, 888 P.2d 1185 (1995). If the defendant challenges

the sufficiency of an information for the first time on appeal, the court construes

the document liberally in favor of validity. 10 State v. Brown, 169 Wn.2d 195, 197,

234 P.3d 212 (2010). When looking to whether the information is sufficient, we

conduct a two prong test. State v. Rivas, 168 Wn. App. 882, 887, 278 P.3d 686

(2012). The test includes “(1) do the necessary elements appear in any form, or

by fair construction can they be found in the information and, if so, (2) can the


       10The State argues that, because this is the first time Bianchi is raising this
argument, the Court should decline to review this issue. A vague charging
document can be corrected by requesting a bill of particulars at trial. State v.
Leach, 113 Wn.2d 679, 687, 782 P.2d 552 (1989), abrogated on other grounds by
State v. Pry, 194 Wn.2d 745, 761-62, 452 P.3d 536 (2019). However, if a
defendant fails to request a bill of particulars at trial, they cannot challenge the
charging document on vagueness grounds on appeal. Id. Bianchi did not state
that he requested a bill of particulars at trial. The bill of particulars issue was not
raised in State v. Brown, 169 Wn.2d 195, 197, 234 P.3d 212 (2010). So, in an
abundance of caution, we consider the merits.
                                          27
No. 83338-3-I/28


defendant show he or she was actually prejudiced by the vague or inartful

language.” Id. “[I]f the necessary facts appear in any form, or by a fair construction

can be found within the terms of the charge, then the charging document will be

upheld on appeal." State v. Kjorsvik, 117 Wn.2d 93, 104, 812 P.2d 86 (1991).

Failing to allege specific facts may make the charging document vague, but that

does not make it constitutionally deficient. State v. Laramie, 141 Wn. App. 332,

340, 169 P.3d 859 (2007).

       The charging language in question states,

       COUNT 12 – MALICIOUS EXPLOSION OF A SUBSTANCE IN THE
       SECOND DEGREE – 9A.080.020(3)/70.74.280(2)

              That he, RONALD JAY BIANCHI, together and with others, in
       the County of Clark, State of Washington, on or about October 17,
       1997, did maliciously destroy or damage any building or structure by
       the explosion of gunpowder or any other explosive substance or
       material and thereby did endanger the life or safety of any human
       being, contrary to Revised Code of Washington 70.74.280(2) and/or
       was an accomplice to said crime pursuant to RCW 9A.08.020.

This language follows the language of RCW 70.74.280 closely to identify the

elements of the crime. Bianchi is correct that the charging language does not

identify the structure damaged or the people endangered.11 But, Bianchi does not

identify how any missing facts prejudiced his ability to defend against the charge.



       11  In State v. Woodhouse, 151 Wash. 512, 513, 276 P. 539 (1929), the
Supreme Court of Washington analyzed a different, lesser crime, but in a similar
factual scenario. In that case, the sufficiency of the information was challenged
because the charging information did not specifically state who was injured or
endangered by a bomb. Id. at 513-14. The court held the information was
sufficient stating, “Explosions are very likely to injure individuals. They may cause
extensive and dangerous fires, they may result in panics among crowds in places
of public resort, or in congested streets, and they constitute grave menaces to the
public safety and security.” Id. at 515, 517.
                                         28
No. 83338-3-I/29


In fact, he does not actually argue that he was prejudiced. Therefore, Bianchi fails

to show that the charging document was constitutionally insufficient.

       C. Jury Instructions

       In his SAG, Bianchi argues that the jury instruction for malicious explosion

misstated the law. He argues that the words “if” and “is” are included in the statute,

but left out in the jury instructions and this omission changes the meaning of the

law. “Jury instructions are sufficient if they are supported by substantial evidence,

allow the parties to argue their theories of the case, and when read as a whole

properly inform the jury of the applicable law.” State v. Clausing, 147 Wn.2d 620,

626, 56 P.3d 550 (2002).

       With the language of concern emphasized, RCW 70.74.280 reads,

              A person who maliciously, by the explosion of gunpowder or
       any other explosive substance or material, destroy or damage any
       building, car, airplane, vessel, common carrier, railroad track, or
       public utility transmission system or structure is guilty of:

              ....

               (2) Malicious explosion of a substance in the second degree
       if the offense is committed under circumstances not amounting to
       malicious explosion of a substance in the first degree and if thereby
       the life or safety of a human being is endangered.

The jury instruction reads,

             A person commits the crime of Malicious Explosion of a
       Substance in the Second Degree when the person maliciously
       destroys or damages any building or structure by the explosion of
       gunpowder or any other explosive substance or material and thereby
       endangered the life or safety of a human being.

Bianchi is correct that the jury instruction does not perfectly match the statute.




                                         29
No. 83338-3-I/30


          However, the instruction allowed both parties to argue the theory of their

case. Bianchi argued that no human was actually endangered by the explosion,

while the State argued that no one actually needed to be hurt, but that someone

was endangered. Additionally, Bianchi does not establish that the omission of the

two words changed the meaning of the instruction. This does not show any error

or prejudice.     The jury was properly informed of the applicable law, and the

instruction is sufficient.

VI.       Double Jeopardy

          Bianchi was found guilty of possession of stolen property in the second

degree. Bianchi was charged under RCW 9A.56.160 for both counts,12 which

states,

                (1) A person is guilty of possessing stolen property in the
          second degree if:

                (a) He or she possesses stolen property, other than a firearm
          as defined in RCW 9.41.010 or a motor vehicle, which exceeds
          seven hundred fifty dollars in value but does not exceed five
          thousand dollars in value.

The stolen property included a Chevy Camaro, belonging to Sandra Ouellette, and

a Ford Mustang, belonging to David Sooder. In his SAG, Bianchi argues that

simultaneous possession of various items of property stolen from multiple owners

constitutes the same offense for double jeopardy purposes. The State did not

respond to this pleading.




          12
         Bianchi was also charged with RCW 9A.08.020(3), for being an
accomplice to the crime, and RCW 9A.56.140, which defines the crime.
                                          30
No. 83338-3-I/31


         Bianchi, in his SAG, relies on State v. McReynolds, 117 Wn. App. 309, 340,

71 P.3d 663 (2003) to argue that simultaneous possession of various items of

property stolen from multiple owners constitutes one unit of prosecution of the

crime.    McReynolds held that a single possession of various items of stolen

property was one unit of prosecution, and therefore multiple convictions for

possessing that property violated the prohibition against double jeopardy.          Id.

McReynolds further states, “when a statute defines a crime as a course of conduct

over a period of time, ‘then it is a continuous offense and any conviction or acquittal

based on a portion of that course of action will bar prosecution on the remainder.’”

Id. at 339 (quoting Harrell v. Israel, 478 F. Supp. 752, 754-55 (E.D. Wis.1979)).

         The evidence shows that Bianchi admitted to taking the two vehicles.

Bianchi admitted to parking the cars at different locations the night before the

robbery. It is clear from the record that all three men rode in the vehicles during

the course of the robbery. The three men drove the Camaro to set the bomb. They

fled the scene of the robbery in the LeBaron, and drove that car to the Mustang.

After the men got into the Mustang to leave the vicinity, a police car started to

follow them.     Bianchi drove the Mustang while Brock and Ahern fired upon

Sergeant Hogman. These facts demonstrate that Bianchi and his accomplices had

control over the vehicles from the act of stealing them through the time the cars

were used in the robbery and attempted escape.

         We conclude that the possession of these two vehicles constitutes a single

unit of prosecution. Charging them separately violates double jeopardy. Bianchi

is entitled to be resentenced on a single count.

                                          31
No. 83338-3-I/32


VII.   Cumulative Error

       Bianchi argues that his case should be reversed due to cumulative error.

Cumulative error warrants reversal when the combined effect of several errors

denies the defendant a fair trial. State v. Greiff, 141 Wn.2d 910, 929, 10 P.3d 390

(2000). “The doctrine does not apply where the errors are few and have little or

no effect on the outcome of the trial.” State v. Weber, 159 Wn.2d 252, 279, 149

P.3d 646 (2006). Bianchi does not illustrate how cumulative error would have

affected the outcome of the trial. He also does not show that any prejudice against

him occurred at trial. Cumulative error does not apply.

       Affirmed in part, reversed in part, and remanded to correct the sentence.




WE CONCUR:




                                        32